DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art, Morin (US Pub 20150217459) and Moring (US Pub 20150283699) do not disclose:
Claim 1:
“an elongate tube positioned within the cylindrical enclosure in a spiral, the elongate tube being bonded to the top layer and to the bottom layer and having an opening suitable for delivery and removal of a gas or liquid into and out of the elongate tube;
wherein the first thickness is thinner than the second thickness.”

Claim 9:
“at least one doming actuator attached to the at least one bending actuator, each doming actuator comprising a cylindrical enclosure comprising a top layer having a first thickness, a bottom layer having a second thickness, and a curved wall connecting the top layer to the bottom layer, and an elongate tube positioned within the cylindrical enclosure in a spiral, the elongate tube being bonded to the top layer and to the bottom layer and having an opening suitable for delivery and removal of a gas or liquid into and out of the elongate tube.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a doming actuator or soft robot device.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664